401 N.W.2d 73 (1987)
Clara WESALA, Respondent,
v.
CITY OF VIRGINIA, Petitioner, Appellant.
C7-86-218.
Supreme Court of Minnesota.
February 24, 1987.

ORDER
WHEREAS, the above-entitled matter was heard by the court sitting en banc on Thursday, February 5, 1987; and
WHEREAS, the court has determined that there exists no controversy between the parties;
IT IS HEREBY ORDERED that the order of August 20, 1986, granting the petition of the City of Virginia for further review of the decision of the Court of Appeals be, and the same is, vacated and the appeal is dismissed. *74